UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported):May 11, 2010 HEMACARE CORPORATION (Exact name of registrant as specified in its charter) California 000-15223 95-3280412 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 15350 Sherman Way, Suite 350, Van Nuys, CA91406 (Address of principal executive offices) (Zip Code) (818) 226-1968 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_|Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_|Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_|Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_|Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Compensatory Arrangements Of Certain Officers. On May 11, 2010, pursuant to the approval of our shareholders at the 2010 annual meeting of shareholders, we amended the HemaCare Corporation 2006 Equity Incentive Plan (the “2006 Plan”) to increase the maximum number of shares of common stock that may be issued pursuant to awards granted thereunder from 1,200,000 to 2,200,000 shares. Item 5.07 Submission of Matters to a Vote of Security Holders. The Company held its 2010 Annual Meeting of Shareholders (the “Meeting”) on May 11, 2010 in Van Nuys, California. Of the 10,049,539 shares of common stock outstanding and entitled to vote at the Meeting, 8,329,082 shares were present at the Meeting either in person or by proxy, constituting a quorum of 82.9%.The Company’s shareholders considered and voted upon the following three proposals at the Meeting. Proposal1– Election of Directors The holders of the Company’s common stock elected five nominees to serve as directors for a term of one year, ending at the time of the next Annual Meeting of Shareholders in 2011 (or until a successor is duly elected) pursuant to the Company’s bylaws and the applicable laws of the State of California, by the following vote: Name For Withheld Broker Non-Votes Julian L. Steffenhagen Steven B. Gerber M.D. Teresa S. Sligh M.D. Terry Van Der Tuuk Peter C. van der Wal Proposal2– Ratification of appointment of Stonefield Josephson, Inc. as Independent Registered Public Accounting Firm for the Year Ending December 31, 2010: The holders of the Company’s common stock voted to ratify the appointment of Stonefield Josephson, Inc. as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010, by the following vote: For Against Abstain Broker Non-Votes — 2 Proposal3– Approval of Amendment to 2006 Equity Incentive Plan to Increase the Share Reserve The holders of the Company’s common stock voted to approve the amendment to the HemaCare Corporation 2006 Equity Incentive Plan to increase the maximum number of shares of common stock that may be issued pursuant to awards granted thereunder from 1,200,000 to 2,200,000, by the following vote: For Against Abstain Broker Non-Votes Item 9.01.Financial Statements and Exhibits (d)Exhibits. The following exhibits are filed herewith: Exhibit Number Description Amended and Restated HemaCare Corporation 2006 Equity Incentive Plan, dated May 11, 2010. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 11, 2010 HEMACARE CORPORATION By/s/Pete van der Wal Pete van der Wal President, Chief Executive Officer and Chief Financial Officer 4 EXHIBIT INDEX Exhibit Number Description Amended and Restated HemaCare Corporation 2006 Equity Incentive Plan, dated May 11, 2010. 5
